Fullerton, J.
— This is a proceeding in the nature.of quo warranto, brought by the prosecuting attorney of Snohomish county to inquire into the validity of the organization of consolidated school district No. 105, therein. A demurrer was interposed to the information which the trial court sustained. Thereafter an order of dismissal was entered, and this appeal is prosecuted therefrom.
The petition sets forth that the consolidated district was attempted to be formed out of the territory of school district No. 20, and school district No. 30, in Snohomish county, and is illegal and void because these districts at that time formed units in separate union high school districts; the former forming a unit in union high school district No. 103, and the latter forming a unit in union high school district No. 100. Whether school districts thus situated can be lawfully consolidated, is the sole question presented by the record.
The formation, consolidation'and regulation of schools and *59school districts are matters governed wholly by Statute. In this state these statutes form a somewhat extensive code. The procedure relating to the consolidation of school districts will be found in §§ 4440 to 4459 in Rem. & Bal. Code (P. C. 413 §§ 279-317), and relative to the formation of high school districts in §§ 4460 to 4469 (P. C. 413 §§ 319-337). These are too long to be even epitomized here, but their perusal will show that it would lead to uncertainty and endless confusion if a school district incorporated as a unit in one high school district was permitted to consolidate with a school district incorporated as a unit in another and distinct union high school district. True, there is no direct prohibition against such consolidation, but in the consolidation of districts the districts consolidated lose their individuality and become a new and distinct entity, thus rendering uncertain the provisions of the act relating to the governing board of the union schools to which they belong, the means by which the high school is to be supported, what territory comprises the high school district, who are entitled to the franchise in the dissolved district, and how such franchise is to be exercised. Doubtless other provisions may be affected also, but these enumerated are enough to show that the legislature did not contemplate the consolidation of districts situated as were the districts attempting to consolidate in this instance.
The judgment is reversed, and. the cause remanded with instructions to overrule the demurrer and proceed to a hearing of the information on its merits.
Crow, C. J., Main, Ellis, and Morris, JJ., concur.